          Case 7:14-cr-00236-CS Document 41 Filed 10/26/20 Page 1 of 1




                                       JOSEPH A. VITA
                                    ATTORNEY AT LAW
                                       327 Irving Avenue
                                 Port Chester, New York 10573
                                      Telephone 914-939-5401
                                         Fax 914-690-2007



via ECF

October 26, 2020

Hon. Cathy Seibel
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

re:    USA v. Silviano Christman; 14 CR 0236-01 (CS)

Dear Judge Seibel:

        I was recently appointed in place of Susanne Brody of the Federal Defenders to represent
Mr. Christman in connection with a violation of supervised release petition. I contacted U.S.
Probation Officer Amber S. Walton to request a copy of the original Presentence Report as well
as a defense mitigation report which may be in the probation file. These documents are not
readily available from the Federal Defender because their case file is in storage. Officer Wilton
indicated that her office would require Court authorization for probation to make these materials
available for my review. I would request that the Court issue a memo order authorizing
probation to provide me with copies of these materials which I need to properly represent Mr.
Christman.

Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita

cc:    AUSA (by ECF)
